The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, AR 72701
Dear Senator Malone:
This is in response to your request for an opinion on the following question:
     Are volunteer church bus drivers covered under Arkansas Uniform Commercial Driver's License Act if the buses are not taken out of state, the volunteers are not paid and passengers are not charged?  Even though the church bus may be designed to transport sixteen or more passengers would such a bus be a commercial motor vehicle or . . . used in commerce. . .
The answer to this question is "yes".  The Arkansas Uniform Commercial Driver License Act (Act 241 of 1989) is codified as A.C.A. 27-23-101 et seq.  (Supp. 1989).  Section 27-23-102
states that the purpose of this act is "to implement the federal Commercial Motor Vehicle Safety Act of 1986 (CMVSA) (Title XII of Pub. Law 99-570). . ."  The relevant provisions of the federal act are codified as 49 U.S.C.A. App. 2701 et seq.
The definition of "commerce" under A.C.A. 27-23-103(3) (Supp. 1989) tracks the federal provision wherein "commerce" is defined as:
     (A)  Trade, traffic, and transportation within the jurisdiction of the United States between a place in a State and a place outside of such State (including a place outside the United States); and
     (B)  trade, traffic, and transportation in the United States which affects any trade, traffic, and transportation described in subparagraph (A).
49 U.S.C.A. App. 2716(3).
The U.S. House of Representatives committee report reveals legislative intent for the requirements to apply to all interstate and intrastate operators of commercial motor operators.  H.R. Rep. No. 901, 99th Cong., 2nd Sess. (1986). And language in the committee report regarding the Secretary of Transportation's waiver authority (49 U.S.C.A. App. 2711) offers guidance with respect to the act's applicability to "private bus drivers (such as drivers for church organizations), [and] drivers for non-profit organizations. . . ." ID.  Consistent with this statement of intent, the final rule adopted in implementation of 49 U.S.C.A. App. 2701 et seq. applies to drivers transporting passengers for nonprofit organizations [if the vehicle is designed to transport more than 15 passengers, including the driver (49 U.S.C.A. App. 2716 (6)(B)], such as church groups, schools, and scouting organizations.
52 Fed. Reg. 20,579 (1987) (codified in 40 C.F.R. 383.3). According to information supplied by the U.S. Department of Transportation, Federal Highway Administration, waivers have been granted only to military drivers and, at the states' option, to farmers and firefighters.
The Arkansas Uniform Commercial Driver License Act implements the federal Commercial Motor Vehicle Safety Act of 1986, and should be construed consistent therewith.  The Secretary of Transportation's waiver authority is specifically acknowledged in the Arkansas act (A.C.A. 27-23-119 (Supp. 1989); and as previously noted, church bus drivers have not to our knowledge been granted a waiver.  The fact that the drivers are volunteers and that passengers are not charged would not, it appears, be determinative.  The states' obligation to comply with the minimum federal standards is clearly set out in the federal act.  See 49 U.S.C.A. App. 2708  2710. Unless such a waiver is granted, these drivers will, in my opinion, be covered.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb
[1] See 49 U.S.C.A. App. 2715 for the Secretary's authority to issue "such regulations as may be necessary to carry out this chapter."  The Secretary has delegated responsibility for implementation of the act to the Federal Highway administration.  52 Fed. Reg. 20,574 (1987).